DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 12/7/20.
Claims 1, 10 and 19 are presented for examination.

Response to Arguments


Applicant's arguments filed 12/7/20 with respect to claims 1, 10 and 19 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 12/7/20 with respect to claims 1, 10 and 19 has been considered but are not persuasive.

	Applicant argued in page 9-19 that prior art do not teach limitations claim 1.	
Examiner disagree on this because mentioned limitations are not in claim language. For example helmet and two rotatable lens argument in page 9, algorithm of applicant’s claimed cluster communication argued in page 10-13, wireless power in page 13 has not been claimed. As such applicant argument is not commensurate with claim language.
	
	

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Examiner’s note: Applicant is advised to call examiner to discuss this case or provide contact information.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original 

In the instant case: Applicant specification does not disclose an algorithm for achieving the functionality “wherein said PTT function includes receiving audio, transferring audio, transferring video and activating all Bluetooth enabled accessories:" and “a wireless data transceiver to transfer said processed images using cluster communication during the PTT function across multiple Bluetooth devices cither simultaneously or separately” related to claim 1 and “wherein said wireless data transceiver that transfers said processed images during the PTT function across said multiple Bluetooth devices either simultaneously or separately is a magnetic data transceiver” related to claim 10. The claims functionality must be supported by an algorithm described in specification to achieve it.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco (U.S. Pub. No. 20190318035 A1), in view of Kim (U.S. Pub. No. 20080125042 A1), further in view of Derby (U.S. Pub. No. 10069689 B1).

Regarding to claim 1:

1. Blanco teach a multi-featured miniature camera comprises: (Blanco Fig. 1 [0018] a battery-powered radio speaker microphone (RSM) video capture device 106)
an image recorder to get activate and capture images of either moving or still images (Blanco Fig. 1 [0031] a video camera 112 may be further provided at the RSM video capture device 106, integrating an ability to capture images and/or video and store the captured image data (for further analysis) or transmit the captured image data as an image or video stream to the portable radio 104 and/or to other mobile computing devices or to the infrastructure RAN 152 directly)
transferring video (Blanco [0029] the RSM video capture device 106, in particular, provides voice functionality features similar to a traditional RSM, including one or more of acting as a remote microphone that is closer to the user's 102 mouth, providing a remote speaker allowing play back of audio closer to the user's 102 ear, and including a PTT switch or other type of PTT input. [0044] The portable radio 104, RSM video capture device 106, laptop 114, smart glasses 116, sensor-enabled holster 118, and/or biometric sensor wristband 120 may form a personal area network (PAN) via corresponding short-range PAN transceivers, which may be based on a Bluetooth, 
multiple activating switches arranged on the body of said miniature camera to allow manual activation of said image recorder, (Blanco [0072] FIG. 3 the
communication device 300 may also include one or more input devices (for example,
keypad, pointing device, touch-sensitive surface, button, a microphone 320, an imaging
device 321, and/or another input device 306) and an electronic display screen 305
(which, in some embodiments, may be a touch screen and thus also acts as an input
device), each coupled to be in communication with the processing unit 303) 
said multiple Bluetooth transceivers, said wireless data transceiver and other multiple features. (Blanco [0029] the RSM video capture device 106 may include a
separate physical PTT switch [manual activation] 108 that functions, in cooperation with
the portable radio 104 or on its own, to maintain the portable radio 104 and/or RSM
video capture device 106 in a monitor only mode, and which switches the device(s) to a
transmit-only mode (for half-duplex devices) or transmit and receive mode (for fullduplex
devices) [multiple features] upon depression or activation of the PTT switch 108. The portable radio 104 and/or RSM video capture device 106 may form part of a group
communications architecture that allows a single mobile computing device [wireless
data transfer] to communicate with one or more group members (not shown) associated
with a particular group of devices at a same time. Blanco [0076] For example, the
communications unit 302 may include one or more wireless transceivers 308, such as a
DMR transceiver, a P25 transceiver, a Bluetooth transceiver, a Wi-Fi transceiver
perhaps operating in accordance with an IEEE 802.11 standard (for example, 802.11a,

accordance with an IEEE 802.16 standard, and/or another similar type of wireless
transceiver configurable to communicate via a wireless radio network)

Blanco do not explicitly teach multiple Bluetooth transceivers to connect and use multiple Bluetooth enabled accessories either simultaneously or individually to carry out a Push-To-Talk (PTT) function: while said multiple Bluetooth enabled accessories are in use to accomplish the PTT junction, and wherein said PTT function includes receiving audio, transferring audio, and activating all Bluetooth enabled accessories: an image processor to process image recognition of the captured images: a wireless data transceiver to transfer said processed images using cluster communication during the function across multiple Bluetooth devices either simultaneously or separately; 

However Kim teach multiple Bluetooth transceivers to connect and use multiple Bluetooth enabled accessories either simultaneously or individually to carry out a Push-To-Talk (PTT) function: (Kim Fig. 1 [0024] FIG. 1, the Bluetooth remote PTT (Push-To-Talk) and handsfree communication system according to an embodiment of the present invention includes a handset transceiver 100, a connection jack 114, a dongle 110, a headset 120, and a PTT key device 130. [0029] The dongle 110, the headset 120, and the PTT key device 130 according to the present invention constitute a piconet using Bluetooth to perform short-range wireless communications)
while said multiple Bluetooth enabled accessories are in use to accomplish the PTT junction, (Kim Fig. 1 [0024] Referring to FIG. 1, the Bluetooth remote PTT (Push-To-Talk) and handsfree communication system according to an embodiment of the present invention includes a handset transceiver 100, a connection jack 114, a dongle 110, a headset 120, and a PTT key device 130. [0029] The dongle 110, the headset 120, and the PTT key device 130 according to the present invention constitute a piconet using Bluetooth to perform short-range wireless communications)
and wherein said PTT function includes receiving audio, transferring audio, and activating all Bluetooth enabled accessories: (Kim Fig. 1 [0024] Referring to FIG. 1, the Bluetooth remote PTT (Push-To-Talk) and handsfree communication system according to an embodiment of the present invention includes a handset transceiver 100, a connection jack 114, a dongle 110, a headset 120, and a PTT key device 130. [0029] The dongle 110, the headset 120, and the PTT key device 130 according to the present invention constitute a piconet using Bluetooth to perform short-range wireless communications)
during the PTT function across multiple Bluetooth devices either simultaneously or separately; and (Kim [0032] In the Bluetooth remote PTT and handsfree communication system according to the present invention, the dongle 110 serves as the master, and the headset 120 and the PTT key device 130 serve as the slaves. [0033] in the handsfree communication system according to the present invention, the dongle 110 and the headset 120 perform Bluetooth communications using a headset profile (HSP), and the dongle 110 and the PTT key device 130 perform Bluetooth communications using a serial port profile (SSP))

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanco, further incorporating Kim in video/camera technology. One would be motivated to do so, to incorporate multiple Bluetooth transceivers to connect and use multiple Bluetooth enabled accessories either simultaneously or individually to carry out a Push-To-Talk (PTT) function. This functionality will provide better user experience.

The combination of Blanco and Kim do not explicitly teach an image processor to process image recognition of the captured images: a wireless data transceiver to transfer said processed images using cluster communication.

However Derby teach an image processor to process image recognition of the captured images: (Derby col. 14 line 30-35 image recognition through an imaging device (which may capture eye, hand, head, body tracking data and/or placement))
a wireless data transceiver to transfer (Derby Fig. 2 col. 5 line 60-65 FIG. 1A, the computing devices 102a-d may be in communication with each other, such as via communication links 108a-e, which may be wired or wireless communication links) said processed images using cluster communication (Derby Fig. 2 col. 7 line 13-25 the computing device 102d may be streaming ultra-high definition video (e.g., 4K video) and, as a result, the computing device 102d may be unable to obtain network resources on behalf of other computing devices without degrading the quality of the streaming video. However, while the computing device 102d has determined not to participate in 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanco, further incorporating Kim and Derby in video/camera technology. One would be motivated to do so, to incorporate an image processor to process image recognition of the captured images. This functionality will provide better user experience.

Claim 2-9 (Cancelled)

Claim 11-18 (Cancelled)

Regarding to claim 19:

19. Blanco teach the multi-featured miniature camera as recited in claim 1, wherein said other multiple features comprises infrared image capture, (Blanco [0047] The vehicle 132 may be a human-operable vehicle, or may be a self-driving vehicle operable under control of vehicular computing device 133 perhaps in cooperation with video camera 134 (which may include a visible-light camera, an infrared camera) Push-To-Talk (Blanco [0029] The RSM video capture device 106 may include a separate  GPS (Blanco [0045] a global positioning system (GPS) receiver or wireless triangulation logic using a wireless receiver or transceiver and a plurality of wireless signals received at the wireless receiver or transceiver from different locations) Wi-Fi, live streaming, real time transfer etc. (Blanco [0025] FIG. 1 5G protocol including multimedia broadcast multicast services (MBMS) or single site point-to-multipoint (SC-PTM) over which an open mobile alliance (OMA) push to talk (PTT) over cellular (OMA-PoC), a voice over IP (VoIP), an LTE Direct or LTE Device to Device, or a PTT over IP (PoIP) application may be implemented. [0031] A video camera 112 may be further provided at the RSM video capture device 106, integrating an ability to capture images and/or video and store the captured image data (for further analysis) or transmit the captured image data as an image or video stream to the portable radio 104 and/or to other mobile computing devices or to the infrastructure RAN 152 directly. [0034] Front and/or rear-facing video cameras may be further provided at the laptop 114, integrating an ability to capture video and/or audio of the user 102 and/or a field of view substantially matching the user's 102, and store and/or otherwise process the captured video and/or audio for further analysis or transmit the captured video and/or audio as a video and/or audio stream to the portable radio 104, other mobile computing devices, and/or the infrastructure RAN 152 for further analysis. [0001] provide such users and others with instant access to increasingly valuable additional information and resources such as vehicle histories, arrest records, outstanding warrants, health information, real-time traffic or other situational status information)

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blanco (U.S. Pub. No. 20190318035 A1), in view of Kim (U.S. Pub. No. 20080125042 A1), further in view of Derby (U.S. Pub. No. 10069689 B1) and Desai (U.S. Pub. No. 20160352156 A1).

Regarding to claim 10:

10. Blanco teach the multi-featured miniature camera as recited in claim 1, Blanco do not explicitly teach wherein said wireless data transceiver that transfers said processed images during the PTT function across said multiple Bluetooth devices either simultaneously or separately is a magnetic data transceiver.

However Desai teach wherein said wireless data transceiver that transfers said processed images during the PTT function (Desai [0019] FIG. 2 wireless two-way radio remote PTT (push-to-talk) device, smart glasses or the like) across said Bluetooth device (Desai [0028]  examples of such communication links include but are not limited to, Bluetooth, Wi-Fi, and Nearfield, Zigbee to name a few) either simultaneously or separately is a magnetic data transceiver. (Desai [0017] the body-worn wireless power source 100 may further comprise a ferrite shield, if desired, to direct the magnetic field to maximize power transfer and minimize surface absorption rate of electromagnetic energy absorption. The wireless power receiver 102 comprises such elements as a receive coil and voltage rectifier and regulation circuit. The wireless 

However Kim teach across said multiple Bluetooth devices (Kim Fig. 1 [0024] FIG. 1, the Bluetooth remote PTT (Push-To-Talk) and handsfree communication system according to an embodiment of the present invention includes a handset transceiver 100, a connection jack 114, a dongle 110, a headset 120, and a PTT key device 130. [0029] The dongle 110, the headset 120, and the PTT key device 130 according to the present invention constitute a piconet using Bluetooth to perform short-range wireless communications)

The motivation for combining Blanco, Kim and Derby as set forth in claim 1 is equally applicable to claim 10. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanco, further incorporating Kim, Derby and Desai in video/camera technology. One would be motivated to do so, to incorporate an image processor to process image recognition of the captured images. This functionality will provide better user experience.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482